Citation Nr: 0118680	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neuropsychiatric condition as secondary to chronic liver 
disease and hepatitis compensated under 38 U.S.C.A. § 1151.

2.  Entitlement to a rating in excess of 60 percent for 
chronic liver disease and hepatitis.

3.  Entitlement to an effective date earlier than March 31, 
1995 for the award of compensation under 38 U.S.C.A. § 1151 
for chronic liver disease and hepatitis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to March 
1955.  is case comes before the Board of Veterans' Appeals 
(the Board) on appeal from separate rating decisions by the 
San Juan, the Commonwealth of Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 1996, 
the RO granted compensation for chronic liver disease and 
hepatitis under 38 U.S.C.A. § 1151 and assigned an initial 30 
percent rating with an effective date of June 29, 1995.  In 
April 1996, the RO denied a claim for service connection for 
a nervous condition as secondary to the chronic liver 
disease.  The Board has rephrased this issue to reflect that 
this is a claim for compensation under 38 U.S.C.A. § 1151.  
See VA O.G.C. Prec. 8-97 (Feb. 11, 1997) (disability 
compensation may be paid, pursuant to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.310, for disability which is proximately due to 
disability for which compensation is payable under 
38 U.S.C.A. § 1151).  In October 1998, the RO increased the 
initial evaluation for chronic liver disease and hepatitis to 
60 percent disabling with an earlier effective date of March 
31, 1995.  The Board has also rephrased this issue to reflect 
that this is an initial rating claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  By means of a VA Form 21-4138 
filing received in January 2000, the veteran withdrew his 
request for a personal hearing before the RO. 

The Board notes that, in a VA Form 21-4138 filing received in 
March 1998, the veteran filed claims for an earlier effective 
date for his award of service connection for hypertension as 
well as a claim for service connection for hypertensive heart 
disease.  He further alleged clear and unmistakable error 
(CUE) by the RO in denying service connection for 
hypertension in rating decisions dated in June 1955 and April 
1956.  These claims are referred to the RO for appropriate 
action.

REMAND

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim.  In this case, the RO has 
denied as not well grounded the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a neuropsychiatric 
condition as secondary to chronic liver disease and hepatitis 
compensated under 38 U.S.C.A. § 1151.  This issue is remanded 
to the RO for consideration and development under the VCAA.  
Inasmuch as there are clinical notations that the veteran 
manifests a mood disorder/depression secondary to his medical 
conditions, the Board finds that VA psychiatric examination 
is necessary in order to determine whether the veteran 
manifests a neuropsychiatric condition as secondary to his 
chronic liver disease and hepatitis.  VCAA, Pub. L. No. 106-
475, § 5, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A(d) (VA must obtain a medical 
examination and/or opinion when necessary to make a decision 
on the claim).  

Effective on July 2, 2001, the criteria for evaluating 
chronic liver disease and hepatitis under Diagnostic Codes 
7312 and 7345 underwent a substantive change.  66 Fed. Reg. 
29486 (May 31, 2001).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 (April 10, 
2000).  However, from and after the effective date of 
amendment, VA must consider both the old and the new criteria 
and apply the version most favorable to the veteran.  Id.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board is of the opinion that the veteran should be afforded 
current VA examination under a protocol consistent with the 
new regulations.

Finally, the Board notes that the veteran has alleged CUE by 
the RO in denying service connection for chronic liver 
disease and hepatitis in August 1988.  This issue is 
inextricably intertwined with his claim for an effective date 
earlier than March 31, 1995 for the award of compensation 
under 38 U.S.C.A. § 1151 for chronic liver disease and 
hepatitis.  In this respect, the outcome of the CUE claim may 
affect the merits and outcome of his earlier effective date 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak 
v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The Board defers consideration of 
the earlier effective date claim pending RO initial 
consideration of the CUE claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
submit the names and addresses of any 
private health care providers who have 
provided recent treatment for his liver 
condition.

2.  The RO should obtain the records 
pertaining to the veteran's treatment for 
his liver condition at VA facilities since 
October 1996.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

4.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for VA psychiatric examination to 
determine the nature of his neuropsychiatric 
disability.  The claims folder, including 
any additional treatment records associated 
with the file, must be available for review 
by the examiner.  Following examination, the 
examiner should express an opinion as to (a) 
whether it is at least as likely as not that 
the veteran manifests a neuropsychiatric 
disorder which has been caused by his 
chronic liver disease and hepatitis and/or, 
(b) if not directly caused, is it at least 
as likely as not that a neuropsychiatric 
disorder has increased in severity as a 
result of chronic liver disease and 
hepatitis.  The examiner should explain the 
rationale for any opinion expressed.

5.  The RO should also schedule the veteran 
for VA examination in order to determine the 
current nature and severity of his chronic 
liver disease with hepatitis.  The examiner 
is requested to obtain detailed history from 
the veteran and perform all necessary tests.  
The examination should be conducted under a 
protocol consistent with the revised rating 
criteria and address whether the veteran 
manifests symptoms of generalized weakness, 
fatigue, malaise, substantial weight loss, 
persistent jaundice, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain.  The examiner should also 
indicate whether any one of the following 
conditions has been refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage 
from varices or portal gastropathy (erosive 
gastritis).  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.

6.  The RO should then consider the issue of 
whether CUE error was committed by the RO in 
denying service connection for chronic liver 
disease and hepatitis in August 1988.  If 
the CUE claim is denied, the veteran should 
be notified of the adverse determination and 
his rights to appeal that determination.  If 
a Notice of Disagreement (NOD) with the 
decision is timely submitted, the veteran 
should be provided with a Statement of the 
Case (SOC) along with notice as to what is 
necessary to perfect an appeal.

7  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





